Citation Nr: 0615038	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  05-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran's claims folder is now serviced by the 
RO in St. Petersburg, Florida.

The Board notes that it recharacterized the issue of 
entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder, based upon the 
veteran's testimony before the Board in April 2006.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for a low 
back disability in March 1980.  The veteran was notified of 
this decision and of his appellate rights, but did not appeal 
the denial.

3.  Evidence obtained since the time of the March 1980 rating 
decision denying service connection for a low back disability 
is new and relates to an unestablished fact necessary to 
substantiate the claim.

4.  A low back disability and a left leg disability developed 
as a result of the veteran's service in military construction 
during World War II.


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for a low back disorder is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  The claim of entitlement to service connection for a low 
back disorder is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).

3.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

4.  A left leg disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the RO in this case reopened the 
veteran's claim of entitlement to service connection for a 
low back disability by specifically finding in its December 
2005 Supplemental Statement of the Case that the evidence 
submitted by the veteran was both new and material.  The RO 
then addressed the merits of the veteran's claim and denied 
the benefit sought.  The Board, however, is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (1996). 

In October 1961, and again in March 1980, the RO denied 
service connection for a low back disorder, finding that 
there was no evidence of such a disorder having its origin in 
service.  The veteran was given notice of the rating 
decisions, but did not appeal the denial of benefits.  
Accordingly, each rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in March 1980.  

At the time of the 1980 rating decision, the record included 
the veteran's service medical records showing no 
musculoskeletal defects at the time of induction examination 
in June 1942, and that the veteran was physically fit for 
discharge in December 1945.  There is no discharge physical 
of record.  The record also included the veteran's assertion 
that he had experienced back pain since he performed heavy 
manual labor during service.

Since the time of the 1980 rating decision, the veteran has 
submitted two reports from his treating orthopedic specialist 
showing degenerative changes in the low back believed to be 
results of excessive stress during military service.  A VA 
examination report dated in March 2004 also includes a 
diagnosis of degenerative joint disease of the lumbar spine.  
And, the veteran and his wife presented credible testimony 
with respect to the veteran's low back pain beginning during 
service and continuing until the present time.

A review of the evidence as outlined above reveals that the 
evidence added to the record since March 1980 is both new and 
material.  Specifically, current medical reports were not 
previously before agency decision-makers and the most current 
report speaks to the unestablished fact of whether a current 
back disability began as a consequence of service.  As such, 
the claim of entitlement to service connection for a low back 
disability is reopened.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Also see Wagner v. Principi, 370 F.3d. 1089 
(Fed. Cir. 2004).

The evidence of record shows that the veteran was involved in 
a motor vehicle accident and broke his left leg when he was 
approximately fifteen years old, but that he entered service 
at the age of eighteen without any notation of disability 
other than being color-blind.  The veteran's June 1942 
induction examination includes the word "none" when 
referring to musculoskeletal defects; it also includes the 
statement that other defects were waived for construction 
only.  The veteran testified before the Board that the 
physician who examined him at induction noted that he had a 
slight limp, but specifically found no disability of the left 
leg; there were no x-rays taken at the time of examination.

The veteran testified that he experienced left leg and low 
back pain during service, but did not report for treatment 
because he was performing heavy manual labor in combat zones 
and had to continue working notwithstanding his pain.  His 
service medical records do not include a discharge 
examination, but there is a notation that the veteran was 
found to be physically fit for discharge in December 1945.  
The veteran testified that he was discharged from service in 
1945 and entered the civilian work-force, never to perform 
heavy manual labor again.  Records from the Social Security 
Administration support this assertion as does the credible 
testimony of the veteran's wife.

The veteran underwent VA examination in March 2004 and was 
found to have malalignment of the left knee with 
osteoarthritis and degenerative joint disease of the lumbar 
spine.  The examiner, however, did not render an opinion as 
to the etiology of either disability.

Private medical records show that the veteran began treatment 
in 1987 because of continued pain in his left knee and hip 
and in his low back.  His treating orthopedist reported in 
September 2005 that the veteran had malalignment of the left 
leg due to old fractures that occurred prior to his military 
service and degenerative changes of the spine that began as a 
result of excessive stress during service.  The specialist 
opined that the veteran experienced excessive stress of the 
spine as part of his military service and that it was at 
least as likely as not that degenerative lumbar spine 
problems began as a result of the veteran's underlying leg 
fracture and leg disability that was sustained during 
service.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran performed heavy 
manual labor while performing military construction during 
World War II.  Service personnel records reveal that the 
veteran performed duties in combat zones.  Social Security 
Administration records are consistent with the veteran's 
testimony that he did not hold employment involving heavy 
labor subsequent to service.  As such, the Board finds that 
the veteran's statements with respect to the origin of his 
leg and back pain are consistent with the circumstances, 
conditions, and hardships of service in a combat zone.

The Board finds that the veteran was not noted to have a 
musculoskeletal defect upon entry into service and, as such, 
began service without a preexisting disability.  As a result 
of service in military construction during World War II, the 
veteran developed malalignment of his left knee and 
degenerative changes in his spine.  The fact that he injured 
his left leg prior to service and would not have been in a 
position to develop the malalignment of the knee if it were 
not for the previous injury is not relevant to the 
determination of whether the current disability began during 
service as there was no disability found at the time of entry 
into service.  The medical opinion of the veteran's treating 
orthopedic specialist that it is at least as likely as not 
that the veteran's left leg and back disabilities began as 
consequences of service is not disputed by any other medical 
evidence.  Thus, when resolving all reasonable doubt in favor 
of the veteran, the Board finds that that a low back 
disability and a left leg disability developed as a result of 
the veteran's service.  Accordingly, service connection is 
granted for both disabilities.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.

Service connection for a left leg disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a low back disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




REMAND

The record shows that the veteran performed duties in combat 
zones and is currently diagnosed as having post-traumatic 
stress disorder.  The veteran's treating psychiatrist 
reported in March 2006 that the veteran had service-connected 
post-traumatic stress disorder as well as a service-connected 
major depression disorder.  The psychiatrist did not, 
however, provide any supporting documentation and/or 
rationale for this statement.

The evidence of record includes reports of the veteran being 
an anxious child, having come from a dysfunctional family, 
and having current complaints of anxiety and depression.  
There are no treatment records reflecting complaints 
generally associated with a diagnosis of post-traumatic 
stress disorder and upon VA examination in March 2004, the 
veteran was not found to have post-traumatic stress disorder.  
At the time of the VA examination, there was no instruction 
to the examiner to consider service in a combat zone nor to 
render an opinion as to the existence of post-traumatic 
stress disorder.  Thus, the Board finds that VA has a duty 
under 38 C.F.R. § 3.159(c)(4) to remand this issue to 
schedule the veteran for a psychiatric examination to 
determine the nature and etiology of his psychiatric 
complaints.

Therefore, this claim is remanded for the following action:

1.  Obtain the appropriate release from 
the veteran to request private 
psychiatric treatment records.  Obtain 
all such records and associate them with 
the veteran's claims folder.

2.  After the veteran's psychiatric 
treatment records have been obtained, 
schedule the veteran for a psychiatric 
examination and provide the examiner with 
the veterans' claims folder.  Request 
that the examiner consider the veteran's 
service in combat zones during World War 
II as well as all current treatment 
records.  The examiner should perform all 
necessary testing and render all 
appropriate diagnoses.  The examiner 
should state whether it is at least as 
likely as not that each of the diagnosed 
disabilities had its origin during 
service or as a consequence of service.  
If a disability is found to have existed 
prior to service, the examiner must 
specifically state whether the disability 
increased in severity during service or 
as a consequence of service.  If a 
diagnosis of post-traumatic stress 
disorder is rendered, the examiner must 
state what stressor the diagnosis is 
based upon.  All opinions must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


